Citation Nr: 1109583	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  07-00 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a skin disability, to include as due to herbicide exposure.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for an upper back disability.  

5.  Entitlement to service connection for traumatic arthritis.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from September 1969 to March 1972.  The service personnel records show that he had service in Indochina but none in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Board observes that the Veteran seeks service connection for PTSD.  However, there are other psychiatric diagnoses of record.  In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) clarified how the Board should analyze claims, specifically to include those for PTSD.  As emphasized in Clemons, though a Veteran may only seek service connection for PTSD, the Veteran's claim "cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed...."  Id.  In essence, the Court found that a Veteran does not file a claim to receive benefits for a particular psychiatric diagnosis, such as PTSD, that is named on a claims form, but instead makes a general claim for compensation for the affliction posed by the Veteran's mental condition.  In light of the Board's reopening of the previously denied claim, the Board has recharacterized the issue as noted on the first page of this decision and will analyze the Veteran's current claim under this framework.

The issues of entitlement to service connection for a low back disability, an upper back disability, and traumatic arthritis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  A stressor supporting a diagnosis of PTSD has not been corroborated.  

2.  An acquired psychiatric disorder other than PTSD was not manifest in service and there is no competent medical evidence that an acquired psychiatric disorder other than PTSD is related to the Veteran's service.  

3.  There is no current diagnosis of a skin disability that is related to service, to include exposure to herbicides therein.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

2.  An acquired psychiatric disorder other than PTSD was not incurred in or aggravated during service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).

3.  A skin disability was not incurred in service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  

A letter dated in January 2006 discussed the evidence necessary to support the Veteran's claims.  He was asked to identify pertinent evidence, to include a description of the stressful incidents that had resulted in his claimed PTSD.  The evidence of record was listed and the Veteran was told how VA would assist him in obtaining additional relevant evidence.  

A February 2006 letter discussed the status of the Veteran's claim.  

In March 2006 the Veteran was asked for further details concerning his PTSD claim.  

An additional March 2006 letter discussed the manner in which VA determines disability ratings and effective dates.

A June 2009 letter advised the Veteran of the status of his claim.

Except as discussed below, the content of the notice provided to the Veteran fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims.  Therefore, the record reflects that he was provided with a meaningful opportunity during the pendency of his appeal such that the preadjudicatory notice error did not affect the essential fairness of the adjudication now on appeal.

With respect to VA's duty to assist, identified records have been obtained and associated with the claims file.  The Veteran has not otherwise identified any additional evidence or information which could be obtained to substantiate the claims.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.  

The Board acknowledges that the Veteran has not been afforded VA examinations regarding his claims of entitlement to service connection for an acquired psychiatric disorder or a skin disability.  However, the Board finds that a VA examination is not necessary in order to decide these claims.  There are two pivotal cases which address the need for a VA examination, Duenas v. Principi, 18 Vet. App. 512 (2004) and McClendon v. Nicholson, 20 Vet App. 79 (2006).  In McClendon, the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  Id. at 81.  In Duenas, the Court held that a VA examination is necessary when the record: (1) contains competent evidence that the Veteran has persistent or recurrent symptoms of the claimed disability and (2) indicate that those symptoms may be associated with his active military service.

The Veteran's service treatment records are devoid of any complaints or treatment for these claimed disabilities.  Further, the Board finds that there is no credible evidence of in-service manifestations, continuity of symptoms since service, and no competent evidence otherwise showing that the claimed disabilities were incurred in service.  Because some evidence of an in-service event, injury, or disease is required in order to substantiate a claim of entitlement to service connection and because a post-service medical examination could not provide evidence of such past events, a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an in-service event, injury, or disease.  See 38 C.F.R. § 3.159(c)(4)(i).  Finally, with respect to the claimed skin condition, the current record also fails to disclose a current disability of the skin.  For the reasons stated, a VA medical examination is not warranted.

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Analysis

As an initial matter, the Board observes that the Veteran did not engage in combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154(b) (West 2002) are not applicable.

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  However, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002). 

	Acquired Psychiatric Disorder to include PTSD

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with VA regulations; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat Veterans).

The Board observes that the Veteran did not engage in combat with the enemy.  Moreover, he does not contend that he served in combat, nor does he argue that his PTSD is based on combat experience.  See 38 C.F.R. § 3.304(f).  Therefore, the combat provisions of 38 U.S.C.A. § 1154(b) (West 2002) are not applicable.

Where a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is not related to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166  (1996).  In such cases, the record must contain service records or other corroborative evidence which substantiates or verifies the Veteran's testimony or statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

The Veteran contends that he has PTSD that is related to traumatic events during service.  

Service treatment records are negative for any diagnosis, complaint, or abnormal finding pertaining to the Veteran's psychiatric health.  On examinations conducted for the Reserves in 1980 and 1982, the Veteran denied frequent trouble sleeping, depression or excessive worry, loss of memory, and nervous trouble.  He was psychiatrically normal at both examinations.  

VA outpatient treatment records do reflect a diagnosis of PTSD.  Notably, in June 2005 the Veteran reported that he had been diagnosed with PTSD at the Palo Alto VA Medical Center.  Following assessment, the diagnoses included PTSD, depressive disorder, and anxiety disorder.  In February 2007 dysthymic disorder and generalized anxiety disorder were noted in addition to PTSD.  

In January 2006 the Veteran reported that in 1970, in Thailand, he had witnessed a baby falling in front of a bus and being run over.  He stated that sometimes his unit would receive boxes thought to contain weapons but that they would instead contain dead bodies.  He indicated that his unit would go on temporary duty (TDY) on the Cambodian border and were sometimes shot at.

A January 2006 lay statement from the Veteran's ex-wife noted that the Veteran's attitude changed when he  left Thailand and that he started drinking heavily from the problems he endured in Thailand.  A February 2006 statement from the Veteran's sister notes that he was very moody and angry on his return from overseas.  

In August 2006 the RO determined that the Veteran had not provided specific stressor information which would allow for confirmation of a claimed stressor.  

Having carefully considered the record in this case, the Board finds that there is insufficient evidence to meet the criteria for establishing service connection for PTSD.  Although the Veteran has been given a diagnosis of PTSD, there is no independent corroboration of the claimed stressors upon which his providers have based such a diagnosis.  No stressor reported by the Veteran is supported by the record, and despite being asked to do so, the Veteran has not provided sufficient details to allow for further development of his claimed stressors through the service department.  

The Board has considered the Veteran's own written statements and as well as lay statements submitted in support of his claim; however, despite assertions that his attitude had changed for the worse on his return from overseas, subsequent examinations carried out in 1980 and 1982 reflect that he denied psychiatric complaints and was psychiatrically normal on clinical examination.  

Moreover, as noted, regardless of his credibility, a noncombat Veteran's testimony alone cannot qualify as credible supporting evidence of occurrence of an in-service stressor as required by 38 C.F.R. § 3.304(f).   The record does not contain evidence corroborating the Veteran's alleged in-service stressors.  Although the Veteran has been given a diagnosis of PTSD, there is no independent corroboration of his claimed stressors.  Therefore, having carefully considered all procurable and assembled data, the Board concludes that the criteria for service connection for PTSD are not met.

The Board is cognizant that, during the course of the appeal, the criteria for service connection for PTSD, and, specifically verification of PTSD stressors, were amended.  The amendment eliminated the requirement for corroborating that the claimed in-service stressor occurred if a stressor claimed by a veteran is related to the veteran's fear of "hostile military or terrorist activity" and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the veteran's service.  The amendment acknowledges the inherently stressful nature of the places, types, and circumstances of service in which fear of hostile military or terrorist activities is ongoing.  The amended criteria is for application for claims that were appealed to the Board before July 13, 2010, but have not been decided by the Board as of July 13, 2010, as in this case.  75 Fed. Reg. 39843 (July 13, 2010); see also 75 Fed. Reg. 41092 (July 15, 2010) (correcting effective and applicability dates).

In this case, given that the Veteran did not service in the Republic of Vietnam during the Vietnam War, and was instead present in Thailand, the Board finds that the nature of his service is not of the sort contemplated by the new regulations, but rather, must be corroborated to satisfy the criteria for establishing service connection for PTSD.

To the extent that the Veteran might claim that he has an acquired psychiatric disorder other than PTSD that is related to service, the Board observes he has been diagnosed with depressive disorder, anxiety disorder, and dysthymic disorder.  There is no credible lay evidence or competent medical evidence of such diagnoses being present in service or for many years following separation.  As noted, the Veteran was found to be psychiatrically normal on examination in 1980 and 1982, and did not report any psychiatric symptoms at that time.  

The Board has considered the Veteran's statements and acknowledges that he is competent to diagnose and report on simple conditions.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  However, competency must be distinguished from credibility, and, in this instance, the Board finds that his report of developing a chronic psychiatric disorder as the result of service is not credible.  In this regard, the Board has considered the assertions of the Veteran, his sister, and his ex-wife regarding emotional difficulties following his return from Thailand and thereafter.  However, as noted, on examination for the Reserves in 1980 and 1982, the Veteran specifically denied experience symptoms such as trouble sleeping, depression, excessive worry, loss of memory, or nervous trouble.  In addition, he was found to be psychiatrically normal on both occasions.  The Board finds these more contemporaneous records to be far more credible as to the Veteran's state of mind at that time than recollection of the Veteran and family members offered decades later.  For this reason, the Board finds that there is no credible evidence of a continuity of symptomatology between his current psychiatric diagnoses and his military service.

In summary, there is no credible evidence of a chronic psychiatric disorder in service, and no credible evidence that any currently diagnosed acquired psychiatric disorder is related to service.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved.  Therefore, the claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD must also be denied.  

	Skin Disability

38 U.S.C.A. § 1116(a) (West 2002) provides presumptive service connection on the basis of herbicide exposure for specified diseases manifested to a degree of 10 percent within a specified period in a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  Those diseases include chloracne or other acneform diseases consistent with chloracne.  Here, the Veteran has no verified service in Vietnam during the applicable period.

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, the diabetes shall be service connected if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).

Notwithstanding the provisions of §§ 3.307, 3.309, if a claim fails to satisfy the criteria for service connection on a presumptive basis due to herbicide exposure, this fact does not preclude an appellant from establishing service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Service treatment records, to include two examinations conducted for Reserves purposes in 1980 and 1982, are negative for any diagnosis, complaint, or abnormal finding pertaining to the Veteran's skin.  In fact, the two examinations in question noted normal findings, and the Veteran made no complaints referable to his skin.  

In a January 2006 statement, the Veteran's ex-wife noted that he had continuous bouts of rashes which was diagnosed as a fungus infection at Ft. Riley, Kansas.  

VA treatment records are negative for any abnormal finding pertaining to the Veteran's skin.  On VA examination in September 2007 the Veteran's skin was normal.

Having carefully reviewed the record, the Board finds that there is no credible evidence to conclude that the Veteran was exposed to herbicides in service.  As the Veteran did not serve on the land mass of the Republic of Vietnam, he is not entitled to the presumption that he was exposed to a herbicide agent during service.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  Furthermore, there is no competent and credible evidence otherwise showing that the Veteran was exposed to Agent Orange.  Therefore, as actual duty or visitation in the Republic of Vietnam has not been shown or asserted, and there is no credible evidence otherwise establishing exposure to herbicides, the Board finds that exposure to herbicides is not conceded, and service connection cannot be granted on a presumptive basis for a skin disability as a result of herbicide exposure.  

Accordingly, the Veteran's claim of entitlement to service connection for a skin disability on a presumptive basis must be denied.

Although presumptive service connection based on exposure to herbicides is not warranted, the appellant is not precluded from establishing service connection for a skin disability on a direct basis.  See Combee.  The evidence demonstrates, however, that this disability was not present in service or on examinations for Reserve purposes following the Veteran's initial service period.  

The grant of service connection requires competent evidence to establish a diagnosis and relate the diagnosis to the Veteran's service.  Here, there is no evidence of a definitive diagnosis pertaining to the Veteran's skin.  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Board  has considered the Veteran's argument that he had a skin condition in the years following service.  The Veteran is certainly competent to report the onset of symptoms and the circumstances surrounding such.  However, the record reflects that the Veteran specifically denied any history of skin diseases during examinations conducted for the Reserves in 1980 or 1982, and examination of the skin was negative on both occasions.  Significantly, these records do reflect a history of chronic low back problems, which strongly suggests that the Veteran was not reluctant to report health problems out of fear that it might create problems for him in the Reserves.  Given these more contemporaneous denials of skin disability, the Board finds any current suggestion of a continuity of symptomatology in his statements not credible.

In summary, the Board finds that there is no competent evidence of a current skin disorder, and, even assuming the presence of a current disability, no credible evidence of a continuity of symptomatology since service.  For these reasons, and as there is no competent evidence otherwise relating any current symptoms or disability to service, the Board finds that the preponderance of evidence is against the claim of entitlement to service connection for a skin disability and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b); Gilbert.  Accordingly, the benefit sought on appeal is denied.



ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD is denied.

Entitlement to service connection for a skin disability is denied.


REMAND

The Board's June 2009 remand directed that service treatment from Ft. Ord be sought; the AMC requested pertinent records from the service department and was told that none were found.  However, the Board also noted in its June 2009 remand that the Veteran had reported that he reinjured his back on maneuvers while in the Reserves in 1986.  The AMC was directed to seek any records pertaining to the Veteran's Reserve service.  The record does not reflect that any such records were sought.  Where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Thus, additional efforts should be made to obtain these service treatment records identified by the Veteran.

In light of the above discussion, the Board finds that additional development of the record is required with respect to the issues of entitlement to service connection for a low back disability, an upper back disability, and traumatic arthritis.  Accordingly, the case is REMANDED for the following action:

1.  Request service treatment records related to the Veteran's period of service in the Reserves, contacting the pertinent units, if necessary.  If additional information is needed regarding dates of service or units assigned to, it should be requested from the Veteran.  All records obtained or responses received should be associated with the claims file.

2.  Then, readjudicate the Veteran's claim, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


